In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-18-00217-CV


                           IN RE BOBBIE GRUBBS, RELATOR


                                ORIGINAL PROCEEDING

                                      June 19, 2018

                             MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.


       Relator Bobbie Dewayne Grubbs, a prison inmate appearing pro se, filed a petition

seeking a writ of mandamus. The respondents are the Honorable John B. Board, Judge

of the 181st District Court of Potter County, and Mrs. Caroline Woodburn, District Clerk

of Potter County. It appears the real parties in interest are “Warden Kevin D. Foley, Sgt.

John C. Hamlin, Officer Sheila Brisco, Officer (Unknown First Name) Garcia, and Texas

Department of Criminal Justice.” Relator seeks an order compelling respondents to

provide him a docket sheet for his pending suit against the real parties in interest “and

any other information on the status of his suit.”
       The mandamus jurisdiction of a court of appeals is limited to the categories of

judges identified by Texas Government Code section 22.221(b). TEX. GOV’T CODE ANN.

§ 22.221(b) (West Supp. 2017). A court of appeals’ writ power extends to other parties,

such as district clerks, only if mandamus relief would be necessary to enforce the court’s

jurisdiction. TEX. GOV’T CODE ANN. § 22.221(a); In re Coronado, 980 S.W.2d 691, 692

(Tex. App.—San Antonio 1998, orig. proceeding) (per curiam) (noting because a district

clerk is not a judge, a relator must show issuance of a writ of mandamus is necessary to

enforce the jurisdiction of the court of appeals).


       Mrs. Woodburn is not a judge and relator does not allege any conduct on her part

that threatens this Court’s jurisdiction. To the extent relator’s petition complains of Mrs.

Woodburn, it is dismissed.


       The writ of mandamus will issue only to correct a clear abuse of discretion or the

violation of a duty imposed by law when there is no adequate remedy by appeal. Walker

v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding); In re Prudential Ins.

Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004) (orig. proceeding).


       Relator has not filed a mandamus record demonstrating any abuse of discretion

by Judge Board. See TEX. R. APP. P. 52.7. We know of no authority generally obligating

the judge of a trial court to supply litigants with a docket sheet and a case status report.

For that reason alone we would have denied relator’s petition. However, Judge Board

filed with the clerk of the Court a copy of a letter he sent relator. Enclosed with the letter

was a copy of the trial court’s docket sheet in relator’s pending suit. The letter also

explained the current status of the suit.



                                              2
      Because Judge Board voluntarily satisfied relator’s request, we dismiss his

mandamus petition as moot.




                                                 James T. Campbell
                                                    Justice




                                       3